DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 7/25/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,8-10,14-16,24-26 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Volmer (9596926).
Claim 1.  Volmer discloses a roof shingle identification clip for visually marking a damaged shingle, the identification clip comprising: 
a front end (generally at distal end 5,12) and a rear end (generally at proximal end 6,13); 
an upper platform (2) having a top surface (10), bottom engagement surface (11), forward end (5) and a rear end (6), the upper platform extending between the forward end and the rear end along an upper platform longitudinal axis; 
a lower platform (3) having a top engagement surface (18), a bottom surface (17), forward end (12) and a rear end (13), the lower platform extending between the forward end and the rear end along a lower platform longitudinal axis, 
a biasing member (4) connecting the forward end of the upper platform and the forward end of the lower platform, wherein the biasing member urges the upper platform and the lower platform substantially in parallel forming a narrow column (80) adapted to receive and grip a segment of the shingle therein; and 
a tab member (38) extending upward from the rear end of the roof shingle identification clip along a tab member longitudinal axis and terminating at an upper edge (as seen in the figures).  
Claim 2.  The roof shingle identification clip of claim 1, wherein the tab member is configured to display a visual identifier viewable from the perspective of a person standing on a ground surface (as seen in the figures and noted at least at col 5).  
Claim 3.  The roof shingle identification clip of claim 2, further comprising a visual identifier (either portions of the mount as seen in the figures and/or any of the noted attached accessories as in col. 5, lines 60-67) displayed on the tab member viewable from the perspective of a person standing on a ground surface.  
Claim 4.  The identification clip of claim 1 wherein the angle formed between the lower platform longitudinal axis and the tab member longitudinal axis is between 80 - 180 degrees (as seen in the figures).  
Claim 5.  The identification clip of claim 4, wherein the lower platform further comprises a recessed portion (30) having an upward facing flat surface (31) and a nail passage (42) extending through the lower platform operably configured to receive and support a nail.  
Claim 8.  The identification clip of claim 6, wherein the lower platform bottom surface further comprises a plurality of laterally extending ribs (66,65) forming channels therebetween, thereby providing a superior grip with the surface of the shingle.  
Claim 9.  The identification clip of claim 6, wherein the biasing member comprises a curved portion having a semi-circular cross section (as seen in the figures at least at figure 17 and noted at col. 5, lines 41-45).  
Claim 10.  The roof shingle identification clip of claim 9, wherein the top surface of the upper platform is operably configured to display a visual identifier viewable from above (as noted in the figures and at least at col. 4, lines 58-59).  
Claim 14.  Volmer discloses a roof shingle identification clip for visually marking a damaged shingle, the identification clip comprising: 
an upper platform (2) having a top surface (10), bottom engagement surface (11), forward end (5) and a rear end (5), the upper platform extending between the forward end and the rear end along an upper platform longitudinal axis; 
a lower platform (3) having a top engagement surface (18), a bottom surface (17), forward end (12) and a rear end (13), the lower platform extending between the forward end and the rear end along a lower platform longitudinal, the lower platform comprises a recessed portion (30) having an upward facing flat surface (31) and a nail passage (42) operably configured to receive and support a nail therethrough; 
a biasing member (4) connecting the forward end of the upper platform and the forward end of the lower platform, wherein the biasing member urges the upper platform and the lower platform substantially in parallel forming a narrow column (80) adapted to receive and grip a segment of the shingle therein; and 
 a tab member (38) extending upward from the rear end of the upper platform along a tab member longitudinal axis and terminating at an upper edge, the tab comprising a front face for displaying a visual identifier viewable from the perspective of a person standing on the ground (as seen in the figures and noted at least at col 5).  
Claim 15.  The identification clip of claim 14, wherein the recessed portion further comprises a bottom flat surface configured to seat flush with the top surface of the shingle while attached thereto.  
Claim 16 (Original): The identification clip of claim 15, wherein the angle formed between the lower platform longitudinal axis and the tab member longitudinal axis is between 80 - 180 degrees (as seen in the figures).  
Claim 24.  The roof shingle identification clip of claim 10, wherein the tab member is configured to display a visual identifier viewable from the perspective of a person standing on a ground surface (as seen in the figures and noted at least at col 5).  
Claim 25.  The roof shingle identification clip of claim 24, further comprising a visual identifier displayed on the tab member viewable from the perspective of a person standing on a ground surface (either portions of the mount as seen in the figures and/or any of the noted attached accessories as in col. 5, lines 60-67).  
Claim 26.  The identification clip of claim 9, wherein the lower platform bottom surface further comprises a plurality of laterally extending ribs (65,66) forming channels therebetween, thereby providing a superior grip with the surface of the shingle.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volmer (9596926).
Claims 6,17.  Volmer discloses the identification clip of claims 5,16 as above, wherein the upper platform having a longitudinal length and the lower platform having a longitudinal length, but does not expressly disclose that the upper platform longitudinal length being equal to or less than the lower platform longitudinal length.  Instead Volmer discloses the upper platform longitudinal length is greater than the lower platform longitudinal length.
	At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the upper platform longitudinal length to be equal to or less than the lower platform longitudinal length because applicant has not disclosed that specified “equal or less than” length difference provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Volmers clip and applicant's invention to perform equally well with either length taught by Volmer or the claimed “equal to or less than” length because both clips would perform the same function of clipping to a shingle equally well.
	Therefore, it would have been prima facie obvious to modify Volmer to obtain the invention as specified in claims 6,17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Volmer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M,F 7:30-3:30 est; T,W 7:30-11:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/Primary Examiner, Art Unit 3635